2:21-cv-02207-RMG   Date Filed 07/20/21   Entry Number 1-3   Page 1 of 5




                                                                           EXHIBIT
                                                                             B
                                                                              EXHIBIT
                                                                                B
2:21-cv-02207-RMG   Date Filed 07/20/21   Entry Number 1-3   Page 2 of 5
2:21-cv-02207-RMG   Date Filed 07/20/21   Entry Number 1-3   Page 3 of 5
2:21-cv-02207-RMG   Date Filed 07/20/21   Entry Number 1-3   Page 4 of 5
2:21-cv-02207-RMG   Date Filed 07/20/21   Entry Number 1-3   Page 5 of 5
